Citation Nr: 1453995	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  07-36 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for reactive airway disease, from November 29, 2006 to May 17, 2013.

2.  Entitlement to an increased rating for reactive airway disease, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling. 

4.  Entitlement to an increased rating for gastroesophageal reflux disorder (GERD), currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased (compensable) rating for recurrent orchialgia. 

6.  Entitlement to an initial compensable rating for erectile dysfunction.  

7.  Entitlement to a total rating based upon individual unemployability due to service-connected disability(TDIU).


REPRESENTATION

Appellant represented by:	Allan Fenley, Esquire


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Newark, New Jersey VA Regional Office (RO) that denied a higher rating for the Veteran's service-connected disabilities and a total rating based on unemployability due to service-connected disability (TDIU).  Service connection for erectile dysfunction, secondary to post-traumatic headache, migraine type was granted for which a noncompensable rating was awarded, effective January 2007.  The Veteran appealed the noncompensable rating and the current appeal ensued.

The case was remanded by Board decision in April 2009.

During the pendency of the appeal, by rating decision in July 2014, the non-compensable evaluation for reactive airway disease was increased to 10 percent, effective November 29, 2006, and to 30 percent from May 18, 2013.

Following review of the record, the issue of entitlement to a total rating based on unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On June 19, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of entitlement to an increased rating for headaches was requested.

2.  From November 29, 2006 to May 17, 2013, reactive airway disease was manifested by the need for daily inhalational or oral bronchodilator therapy or for inhalational anti-inflammatory medication.

3.  Reactive airway disease is not manifested by pulmonary function testing showing forced expiratory volume in one second (FEV-1) of 40 to 55 percent of predicted value, or a ratio of FEV-1/FVC) between 40 to 55 percent, the need for or a course of systemic corticosteroids at least three times per year, evidence of at least monthly visits to a physician, or respiratory failure.  

4.   Diabetes mellitus type II requires insulin and a restricted diet, but no regulation of activities.

5.  Gastroesophageal reflux disorder is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation. 

6.  Left side orchialgia is productive of persistent scrotal pain that require long-term medication therapy, but not drainage, frequent hospitalizations, or continuous intensive management.

7.  Erectile dysfunction is not manifested by penile deformity.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an increased rating for headaches by the appellant have been met. 38 U.S.C.A. § 7105(b)(2) (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  From November 29, 2006 to May 17, 2013, the criteria for a rating of 30 percent for reactive airway disease were met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 4.1, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2014).

3.  The criteria for an evaluation in excess of 30 percent for reactive airway disease are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 4.1, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2014).

4.  The criteria for an evaluation in excess of 20 percent evaluation for diabetes mellitus, type II, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014). 

5.  The criteria for an initial evaluation of 30 percent for gastroesophageal reflux disease are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346 (2014).

6.  The criteria for a rating of 10 percent for left orchialgia are met. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321, 4.115a, 4.115b, Diagnostic Code 7525 (2014).  

7.  The criteria for an evaluation in excess zero for erectile dysfunction are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7522 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include VA clinical data, and obtaining VA compensation examinations that are determined to be adequate for adjudication purposes.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.

1. Withdrawal of appeal of entitlement to an increased rating for headaches.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant. Id.  In this case, correspondence was received from the Veteran in June 2013 stating that he wished to withdraw the appeal for an increased rating for headaches.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to an increased rating for headaches and it is dismissed.

Pertinent Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson v. West, 12 Vet.App. at 126; see also Hart v. Mansfield, 21 Vet.App. 505 (2007).

When there is an approximate balance of positive and negative evidence on the merits, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

Factual Background and Legal Analysis

A claim for an increased rating for type II diabetes was received in December 2006.  

VA outpatient clinical records reflect that the Veteran was seen in April 2006 for follow-up after a year since being deployed for seven months.  He related that he had been taking insulin but was not currently taking any other medication for diabetes.  The examiner recommended that he stop insulin and restart Metformin and Glipizide.  It was noted that he was also taking Prilosec.  In May 2006, the appellant underwent gastroenterology consultation and reported continuing reflux symptoms relieved by PPI [protein-pump inhibitor].  He complained of intermittent left lower quadrant pain partially relieved by bowel movements but denied dysphagia, blood in his stool and weight loss.  In July 2006, the Veteran was reported to have type II diabetes without complications.  He related that he had been taking 10 units of insulin for the past month on his own after he received some in an emergency room and had discontinued Metformin.  The appellant was advised that a better course of action was to maximize his oral medications before starting insulin.  Glipizide was prescribed.  It was noted that he took Zantac for GERD.  The Veteran was seen in a VA emergency room in November 2006 with a complaint of shortness of breath.  He denied nausea and vomiting.  A history of asthma on Albuterol with wheezing with sputum production was noted.  He had no fever.  Examination of the lungs disclosed slight wheezing with the left greater than right no accessory muscle usage.  The assessment was asthma.  Prednisone, Albuterol/Atrovent via nebulizer, and Azithromycin were administered and he began to breathe easier.  His condition at discharge was stable with no pain or shortness of breath.

The Veteran was afforded a VA examination in December 2006 where it was noted that he was taking Metformin and glipizide.  Blood sugar was reported to be around 170 and not very well controlled.  There was no history of hypoglycemia.  It was reported that he had no restriction of activity due to hypoglycemia and diabetes.  The appellant was on a low calorie, low carbohydrate and low sugar diet and stated he had had weight loss of 10 pounds in the past year.  It was reported that there were no visual, neurological or cardiac complications at present.  He complained of fatigue and tiredness and some loss of strength.  

With respect to GERD, the Veteran denied nausea, vomiting, or history of melena.  It was noted that he had had some gastrointestinal bleeding some months before for which he had undergone work-up.  A CAT scan showed no abnormality and there was no history of hematemesis.  He was taking Prevacid.  

The Veteran gave history of shortness of breath and use of Albuterol inhaler as needed.  He complained of shortness of breath on exertion.  He had no fever or night sweats, cough or expectoration.  It was reported that there was no history of emergency room visits or hospitalization in this regard.  On examination, the chest was normal and lungs were clear to auscultation and percussion.  There were no rales or rhonchi.  There were no sensory changes in the extremities.  Urinalysis was essentially normal.  Pulmonary function tests disclosed an FEV-1 of 90.6 percent and FEV1/FVC of 83 percent.  Following examination, the diagnoses were diabetes mellitus, type two, on oral medication, no complications at present, COPD on Albuterol inhaler, and hiatal hernia with heartburn.  The examiner commented that the Veteran's activities of daily living were not affected and that he was employable.

VA outpatient clinic notes in January 2007 reflect that the Veteran was applying for additional compensation and that he reported daily pain in the left testicle that was sometimes more severe when sitting or standing.  He stated that pain sometimes as severe at 8/10 for which he lay in a warm bath and took Motrin or Flexeril.  He said that he rarely had no pain and always felt some discomfort.  Testosterone was prescribed.  It was reported that he had erectile function sufficient for sexual relations but of less intensity and frequency than before.  It was noted that there was no clinical neuropathy.  The testes were smooth with normal sensation and without masses or clinical variocele.  It was felt that erectile dysfunction might be an early manifestation of subclinical autonomic neuropathy of diabetes.  An assessment of recurrent left orchialgia, possibly due to partial reversible torsion was recorded.  He was told to go to the emergency room if he had pain and swelling of the testis.  On another occasion in January 2007, the Veteran was seen for trouble breathing.  He stated that he had had a cold for two weeks with phlegm and congestion.  No shortness of breath, chest pain or increased edema was noted.  The rest of his systems were otherwise negative.  

VA outpatient records reflect that in March 2008, the Veteran presented for initial primary care at another VA facility.  On evaluation, diabetes was reported to be well controlled on insulin.  It was noted that the appellant had seen a gastrointestinal doctor in the summer of 2007, status post esophagogastroduodenoscopy (EGD), for treatment of H-pylori.  It was reported that he had run out of PPI and heartburn was back.  COPD was noted to be stable on Combivent and Albuterol.  It was reported that he had been referred to genitourinary service in September 2007 but stated that he did not want any surgical options for testicular pain.  Evaluation of all systems, musculoskeletal, gastrointestinal and respiratory, was normal in all respects.  The Veteran refused a current genitourinary examination.  In September 2008, diabetes was reported to be fairly well controlled.  The appellant stated that testicular pain was slightly worse.  COPD was stable and heartburn was better on medication.

The appellant underwent urology consultation in September 2008 for ongoing scrotal pain.  He stated that on a bad day, pain could be 8-9/10, that pain occurred almost every day and would radiate up into the abdomen and down the legs.  He related that if pain was severe, he did not exercise, and that he took Motrin for relief.  A comprehensive genitourinary examination was normal.  The assessment was left testicular pain - clinical examination unremarkable.  In November 2008, the Veteran was seen in the VAMC emergency room for complaints of chest pain and mid epigastric pain radiating to the stomach, intermittent shortness of breath, a burning sensation that was worse with eating and abdominal bloating.  He had no nausea or vomiting.  Epigastric tenderness was elicited on examination.  Medication was given.  He was discharged to home in satisfactory condition.  The assessment was GERD.  The Veteran continued to receive follow-up for elevated blood sugars as recorded in June 2009.  It was reported that he was engaged in active exercise and that a musculoskeletal examination was normal throughout.  He presented to the VAMC emergency room in December 2009 with complaints of mid chest pain/burning radiating to the back that had been intermittent over the past two weeks.  He said that pain increased with deep breathing.  A notation was recorded that his symptoms sounded consistent with GERD.  Review of all other systems was normal.  The diagnoses were atypical chest pain, dyspeptic syndrome and hyperglycemia.  Medication was prescribed and he was improved on discharge.  In February 2010, it was recorded that the appellant had several chronic issues that included left side abdominal discomfort with occasional radiation into the left groin/scrotum and intermittent scrotal pain.  

The Veteran was afforded an examination for diabetes purposes in September 2010.  He said that he was on a restricted diet and did not avoid strenuous activity to prevent hypoglycemic reaction.  He related he did not take oral medication but did take 10 units of insulin twice a day and had no side effects.  He denied loss of strength and said he had fair vision.  The appellant denied tingling, numbness or any pain in the extremities.  On physical examination, the appellant was observed to be well nourished.  Neurological status was normal.   Following examination, the diagnosis was type II diabetes mellitus, no complication at this time. 

The Veteran underwent a VA general medical examination in September 2010.  The examiner noted that the claims folder was reviewed.  It was reported that he took Albuterol and Mometasone for COPD and Omeprazole for gastric reflux.  On physical examination, the Veteran was in no acute distress.  The throat was unremarkable.  The chest was normal to inspection, palpation and percussion.  Auscultation showed mildly decreased breathing sounds.  He had no wheezing, rhonchi or rales.  Inspection and palpation of the penis, testicles, epididymides and spermatic cord was within normal limits.  Mild tenderness was elicited in the left testicle but size remained the same.  The testes were the same size.   Following comprehensive examination, the pertinent diagnoses were COPD, diabetes mellitus, well controlled with no complication, hiatal hernia with improved reflux on daily Omeprazole, and tuberous sclerosis of the testicle with mild occasional pain.  The examiner stated that the conditions did not make the Veteran unemployable for physical or sedentary employment. 

In October 2010, the Veteran sought VA outpatient treatment with complaints of persistent cough and congestion with white-green phlegm, as well as continuing intermittent scrotal/testicular discomfort.  It was noted that he worked as an ambulance dispatcher and worked out regularly.  It was reported that his health status was stable on medication.  During April 2011, the Veteran was seen for symptoms of subacute cough, dyspnea, as well as witnessed apnea and daytime sleepiness.  He said that in the mornings, there was a sensation that his lung were tight, and that he had congestion for which he used inhalers with fair effect.  He complained of chest pain and some shortness of breath for which he took doses of SABA [short acting beta agonist] and felt better within 30 minutes.  The appellant stated that he had had flu and colds that winter and that one had occurred prior to current shortness of breath and cough.  A chest X-ray was interpreted as showing no change in appearance when compared to March 2010.  The lungs were clear.  Pulmonary function tests were also obtained.  The examiner found that cough and dyspnea were likely related to a post viral reactive airway syndrome and would be expected to improve over time, and that pulmonary function tests were not consistent with COPD.  It was reported that chest imaging was unremarkable and that apneas and markedly enlarged tonsils suggested obstructive sleep apnea that might be amenable to surgical correction.  It was recorded that GERD symptoms were improved with PPI twice a day.  Weight was noted to be stable.  

The Veteran was seen on an emergency basis in March 2012 for a complaint of intermittent substernal chest pain of one week's duration.  Pain was described as a burning sensation in the back that radiated with shortness of breath when  present.  Diagnostic and laboratory studies were ordered.  The final diagnosis was chest pain, acute coronary syndrome.  In June 2012, it was reported that the Veteran presented for follow-up of after EGD after several months of abdominal pain.  The EGD was significant for felinization of the esophagus, occasional intraepithelial eosinophils, and biopsies significant for gastritis and H.-pylori organisms.  It was noted that he completed appropriate H.-pylori treatment and was currently without any abdominal pain, GERD symptoms, dysphagia, or gastrointestinal complaints.  In October 2012, the Veteran arrived with complaints of a runny nose, coughing yellowish-greenish sputum, shortness of breath, and chest congestion of a week and a half's duration.  It was noted that he worked at VA.  The Veteran stated that he used his inhaler in the morning and that this gave short relief.  

In October 2012, the appellant was seen with reports of worsening GERD symptoms and right upper quadrant discomfort several times a week.  He stated that these were the same symptoms as before when EGD had demonstrated felinization of the esophagus, positive gastritis, and H.-pylori.  It was reported that he had been treated with an Amoxicillin and Clarithromycin regimen with complete resolution of symptoms, had even weaned himself off Zantac, and down to 40 milligrams of Omeprazole once a day from twice a day.  In April 2013, it was reported that GERD symptoms were well controlled on Pantoprazole and Zantac.

Pursuant to Board remand, the Veteran was afforded VA examinations in May 2013.  The information and findings pertaining to type II diabetes were essentially the same was shown on VA examination in 2010.  It was reported that the Veteran did not require regulation of activities as part of medical management of his diabetes.  Episodes of ketoacidosis or hypo glycemic reactions were less than twice a month.  There had been no hospitalization in this regard.  The Veteran denied loss of strength and weight.  It was determined that diabetes did not impact his ability to work. He reported that he worked full time as a program clerk at the Providence, Rhode Island VA, was independent in activities of daily living and exercised regularly.

On evaluation for GERD, the Veteran related that he was on continuous medication for control of his symptoms that included infrequent episodes of epigastric distress and regurgitation.  It was reported that symptoms associated with esophageal condition did not impact the ability to work. 

The Veteran underwent genitourinary evaluation.  It was noted that he had erectile dysfunction that was successfully treated with Viagra.  The penis was not examined per his request.

On evaluation of respiratory status, there was diagnosis of reactive airway disease and obstructive lung disease that did not require the use of oral or parenteral corticosteroid medications.  The appellant used inhalational bronchodilator therapy and anti-inflammatory medication daily as well as an inhaled steroid.  It was reported that chest X-ray in 2012 and CAT scan in 2011 were normal.  Pulmonary function tests showed FEV-1 of less than 77 percent predicted and FEV-1/FVC of 81 percent predicted prebronchodilator, and FEV-1 of less than 91 percent predicted and FEV-1/FVC of 95 percent predicted  post bronchodilator.  It was found that service-connected respiratory disease did not impact the appellant's ability to work.  

1.  Reactive airway disease.

Pertinent regulations.

The Veteran's service-connected reactive airway disease is analogously evaluated as bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602 and was rated 10 percent disabling from November 29, 2006 to May 17, 2013 and 30 percent disabling from May 18, 2013.  Where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2014).  

A disability evaluation for reactive airway disease is based on results of pulmonary functions tests, the required treatment, and the frequency and severity of the asthmatic attacks.  A 10 percent disability rating is warranted when forced expiratory volume in one second (FEV-1) is 71-80 percent predicted value, or; the ratio of FEV-1/FVC (forced vital capacity) is from 71 to 80 percent, or need for intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned when FEV-1 is 56 to 70 percent predicted, or the ratio of FEV-1/FVC is 56 through 70 percent, or daily inhalational or oral bronchodilator therapy or there is need for inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned where FEV-1 is in from 40 to 55 percent of predicted value, or; FEV-1/FVC is 40 through 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  A 100 percent rating is assigned where FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1/FVC is less than 40 percent, or; there is more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 38 C.F.R. § 4.97, Diagnostic Code 6602.

Legal Analysis

Review of the extensive VA outpatient clinical record dating from 2005 reflects no complaints referable to the lungs or respiratory system.  There was no evidence of wheezing, dyspnea, coughing or shortness of breath due to lung disease.  The lungs were consistently clear to percussion and auscultation and this was no indication of oxygen use.  The record reflects that the first significant intervention for respiratory symptomatology was on November 29, 2006 when the appellant sought emergency room treatment for complaints that included wheezing and shortness of breath for which Prednisone, Albuterol/Atrovent via nebulizer, and Azithromycin were administered and prescribed.  The evidence reflects that the Veteran continued to be symptomatic thereafter.  The Board finds that such symptoms and prescribed therapies were consistent with a greater degree of disability consistent with the criteria for a 30 percent rating due to the need for inhalational or oral bronchodilator therapy or the need for inhalational anti-inflammatory medication.  As such, the Board resolves the benefit of the doubt in favor of the Veteran by finding that a 30 percent disability evaluation was warranted from November 29, 2006 to May 17, 2013.

From May 18, 2013, the record documents that the Veteran continues to use inhalational bronchodilator therapy and anti-inflammatory medication, as well as an inhaled steroid on indicated on VA examination.  However, pulmonary function testing in 2013 did not reveal an FEV-1 of 40 to 55 percent of predicted value or an FEV-1/FVC from 40 to 55 percent.  There is no indication that the appellant requires at least monthly visits to a physician for required care of exacerbations, or that oral or parenteral corticosteroids are required for relief of symptoms for which a 60 percent disability evaluation might be assigned.  The Veteran does not exhibit respiratory failure or requires the use of high dose corticosteroids or immuno-suppressive medications for which a 100 percent disability evaluation might be considered.  As such, the Board finds that the 30 percent disability evaluation adequately contemplates the degree of disability attributable to reactive airway disease since November 29, 2006 and that a higher rating is not warranted. 

2. Diabetes mellitus.

Pertinent Regulations

38 C.F.R. § 4.119, Diagnostic Code 7913 (2014) provides for a 20 percent rating for diabetes that requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities. 

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet.App. 360, 363-364 (2007) (citing 61 Fed.Reg. 20,440 (May 7, 1996). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic 7913, Note (1) (2014).

Legal Analysis

The Board has considered the extensive VA outpatient record, including the results of VA examinations conducted in 2006, 2010 and May 2013.  Based on review of the claims folder, the Board finds that entitlement to an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  The Board reiterates that in order to warrant a higher evaluation of 40 percent for diabetes under Diagnostic Code 7913, the evidence must show that the Veteran requires insulin, a restricted diet and regulation of activities.  The 40 percent criteria for diabetes are conjunctive, not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities. See Melson v. Derwinski, 1 Vet.App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]. 

Here, the most persuasive evidence of record shows that the appellant's diabetes mellitus requires no more than medication, including insulin, and a restricted diet.  There is no argument that he has regulation of activity related to diabetes, and none is shown.  In fact, the opposite is demonstrated by his own admissions throughout the appeal period that he is very active, exercises, and has no musculoskeletal debilitation.  On most recent VA examination in May 2014, the examiner specifically stated that the Veteran did not require regulation of activity as part of his medical management of diabetes.  

Although the Veteran asserts that a higher rating is warranted for symptoms associated with service-connected type II diabetes, the Board assigns greater probative value to the voluminous treatment records and reports of VA examinations.  While it appears that he requires significant medication for diabetes control, he does not meet the criteria for more than a 20 percent disability rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under the circumstances, there is no basis for an evaluation in excess of 20 percent for diabetes mellitus, type II, and a higher rating must be denied.

Regarding additional complications from diabetes mellitus, the Board notes that the appellant has already been separately rated for erectile dysfunction associated with diabetes mellitus, and also been awarded special monthly compensation based on loss of use of a creative organ.  

3.  GERD.

Pertinent Regulations

The Veteran's service-connected GERD under Diagnostic Code C 7399-7346.  Hyphenated diagnostic codes signify that a rating under one diagnostic code requires use of another to identify the specific basis for the evaluation assigned.  Diagnostic Code 7399 represents an unlisted disability that requires rating by analogy to one of the disorders listed under 38 C.F.R. § 4.114 (disorders of the digestive system).  Here, GERD is analogously rated to hiatal hernia under 38 C.F.R. § 4114, Diagnostic Code 7346. See 38 C.F.R. § 4.20 (2014). 

38 C.F.R. § 4.114, Diagnostic Code 7346 provides that a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  With two or more such symptoms of less severity, a 10 percent rating is appropriate. Id. 

Legal Analysis

The evidence in regard demonstrates that the Veteran has recurrent symptoms of GERD, including heartburn, epigastric distress, pyrosis, and regurgitation.  Worsening symptoms were reported over the course of the appeal.  The record reflects that he has undergone extensive work-up in this regard for persistent complaints.  Although his symptoms are reported to be controlled by medication to some extent, the evidence attests to frequent exacerbations of GERD for which he has sought emergency room treatment on a number of occasions over the course of the appeal period.  It is found that while the appellant's GERD symptoms on the whole do not appear to produce impairment of health, the Board finds that the persistence, frequency and severity of his exacerbations, the necessity for emergency room treatment and need for continuing diagnostic work-up suggest a more severe disability picture.  As such, the Board resolves the benefit of the doubt in favor of the Veteran by finding that symptoms associated with GERD more nearly approximate the criteria for a 30 percent disability evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7346 since the inception of the claim. See Fenderson v. West, 12 Vet.App. at 126; see also Hart v. Mansfield, 21 Vet.App. 505 (2007).  However, since neither the clinical nor lay evidence depicts vomiting, material weight loss and persistent hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, the requirements for a 60 percent disability evaluation for GERD are not met.  A rating higher than 30 percent under Diagnostic Code 7346 is not warranted, to include under any other potentially applicable diagnostic codes for GERD.


4.  Left side orchialgia.

Pertinent regulation.

The Board acknowledges that left testicular orchialgia is not a disability specifically listed in the rating schedule.  As such it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  The Veteran's left testicle orchialgia is rated by analogy to chronic epididymo-orchitis/urinary tract infection under 38 C.F.R. § 4.115b, Diagnostic Code 7525.  This provides that a 10 percent disability evaluation is warranted for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent disability evaluation requires recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management. Id.

Legal Analysis

After a complete review of the record, the Board finds that a rating of 10 percent for chronic orchialgia is warranted.  The evidence reflects that left testicle orchialgia is manifested by continuing complaints of pain with flare-ups of symptomatology at times.  While he not shown to require drainage or frequent hospitalizations, the evidence does indicate that he has required long-term use of over-the-counter analgesics for relief of pain.  Long-term drug therapy is contemplated in the currently assigned 10 percent rating.  Accordingly, the Board finds that the appellant's disability picture more closely approximates the criteria associated with the 10 percent rating under Diagnostic Code 7525.  As the condition does not require recurrent symptomatic infection necessitating  drainage/frequent hospitalization continuous intensive management, a higher rating under Diagnostic Code 7525 is not warranted.


5.  Erectile dysfunction.

The service-connected erectile dysfunction has been assigned a noncompensable rating by analogy under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7522 of the Schedule for Rating Disabilities for penis deformity with loss or erectile power.  Under Diagnostic Code 7522, penis deformity with loss of erectile power warrants a 20 percent disability rating. Id. 

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 (2009).

In light of the above, the Board finds a higher evaluation for erectile dysfunction is not warranted.  A compensable evaluation for the Veteran's erectile dysfunction, as rated under 38 C.F.R. § 4.11b, Diagnostic Code 7522 requires both deformity and loss of erectile power.  Here, however, the Veteran has loss of erectile power but no deformity of the penis has been noted on any VA examination or clinical evidence during the appeal period, nor has the appellant contended as such.  In sum, the only symptom attributable to the service-connected erectile dysfunction is loss of erectile power.  This alone without related deformity of the penis is insufficient for granting a compensable evaluation under Diagnostic Code 7522.  As the appellant does not meet the minimal criteria for a compensable evaluation under Diagnostic Code 7522, a noncompensable evaluation must be assigned. See 38 C.F.R. § 4.31.  Additionally, it should be noted that he has been awarded special monthly compensation due to the loss of use of a creative organ under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Summary

Finally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected reactive airway disease, GERD, diabetes mellitus, type II, left orchialgia and erectile dysfunction.  The evidence shows that the relative manifestations and the effects of the disabilities have been fully considered and are fully contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Under the circumstance, the preponderance of the evidence is against increased disability evaluations for reactive airway disease, GERD, diabetes mellitus, type II, left orchialgia and erectile dysfunction, other than as specified above, and higher ratings are denied. 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal of entitlement to an increased rating for headaches is dismissed.

An evaluation of 30 percent for reactive airway disease from November 29, 2006 to May 17, 2013 is granted subject to controlling regulations governing the payment of monetary awards.

An increased rating for reactive airway disease is denied.

An increased rating for diabetes mellitus, type II, is denied. 

An increased rating for gastroesophageal reflux disorder is granted subject to controlling regulations governing the payment of monetary awards.

An increased rating for recurrent left side orchialgia is granted subject to controlling regulations governing the payment of monetary awards.

An evaluation in excess of zero percent for erectile dysfunction is denied.  



REMAND

The Veteran is also seeking a total rating based on unemployability due to service-connected disability.  In light of the grants of higher ratings for the service-connected GERD, reactive airway disease from November 29, 2006 to May 17, 2013s, and left orchialgia, additional development is required.  In this instance, the agency of original jurisdiction (AOJ) must have an opportunity readjudicate the issue of unemployability.  Accordingly, the claim is remanded for the following actions: 

1.  The AOJ should implement increased rating awards for GERD, reactive airway disease and left orchialgia.  

2.  After taking any further development deemed appropriate, the RO should readjudicate the issue of entitlement to a total rating based on unemployability due to service-connected disability.  If the benefit is not granted, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond before the claim folder is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


